By the Cowt.

Lyon, J.,
delivering the opinion.
We can not say that the verdict is so strongly and decidedly against the weight of the evidence as to require us to send it back.
The witness Shackleford testifies that he presented the paper, which was the subject matter of the suit, to the plaintiff in error, defendant in the suit, some time in the year 1858, when it was then due and payable according to its terms, when McLendon said “ he was willing to settle, but did not then have the money, but was willing to giye some notes that he had.” This was very positive evidence, and directly to the point, and if the jury thought proper to believe it, and to find upon it, we do not see why we should disturb it. At all events, we can not say the verdict is against the evidence, or decidedly and strongly against its weight, especially as there was no direct evidence to the contrary.
It is true that the witness says that McLendon told him in the same conversation that Moyer had no authority to give that receipt • but if McLendon, notwithstanding, had received the buggies, and thus'ratified the act, he was as much bound to pay as if he had authorized the signing of the *477receipt, and it must be presumed that he either received the buggies, or the proceeds of their sale, or he would not have agreed to settle for them.
Let the judgment be affirmed.